2013 UT App 44
_________________________________________________________

              THE UTAH COURT OF APPEALS

       STATE OF UTAH, IN THE INTEREST OF K.K. AND K.K.,
           PERSONS UNDER EIGHTEEN YEARS OF AGE.




                            R.W.K.,

                           Appellant,

                               v.

                        STATE OF UTAH,

                           Appellee.


                     Per Curiam Decision
                       No. 20120868‐CA
                    Filed February 22, 2013

      Fourth District Juvenile, American Fork Department
               The Honorable Scott N. Johansen
                           No. 142957

           Scott E. Williams, Attorney for Appellant
 John E. Swallow and John M. Peterson, Attorneys for Appellee
               Martha Pierce, Guardian Ad Litem

          Before JUDGES DAVIS, MCHUGH, AND VOROS.


PER CURIAM:

¶1     R.W.K. (Father) appeals the September 27, 2012 order
terminating his parental rights and the October 30, 2012 order
denying his post‐judgment motion to require the State to pay for
his transcripts.
                         In re K.K. and K.K.


¶2      Rule 55(a) of the Utah Rules of Appellate Procedure
provides, in relevant part “[t]he petition on appeal must be field
with the appellate clerk within 15 days from the filing of the notice
of appeal or the amended notice of appeal. If the petition on appeal
is not timely filed, the appeal shall be dismissed.” Utah R. App. P.
55(a).

¶3      On October 12, 2012, Father filed a timely notice of appeal
from the order terminating his parental rights. Subsequently,
Father filed a motion for an extension of time to file his petition on
appeal. On October 31, 2012, this court granted his motion for an
extension of time and ordered Father to file his petition on appeal
on or before November 13, 2012. Father did not file his petition on
appeal until November 19, 2012. Thus, the petition on appeal was
not filed timely and we are required to dismiss the appeal from the
order terminating his parental rights. See id.

¶4       On November 14, 2012, the day after Father was required to
file his petition on appeal, Father filed an amended notice of appeal
challenging the juvenile court’s October 30, 2012 order denying his
post‐judgment motion for the State to pay for his transcripts.
Generally, in child welfare appeals, an amended notice of appeal
is utilized to add an appellant’s signature to the notice of appeal
and the amended notice of appeal must be filed within fifteen days
of the filing of the notice of appeal. See Utah R. App. P. 53(b). Here,
Father’s amended notice of appeal was not filed within fifteen days
of his notice of appeal. See id. Furthermore, the amended notice of
appeal pertained to the October 30, 2012 order denying his motion
for the State to pay for his transcripts, which constituted a separate,
appealable order. Thus, the filing of the amended notice of appeal
did not toll the time for filing his petition on appeal relating to the
termination of his parental rights, which was required to be filed
on or before November 13, 2012 per this court’s October 31, 2012
order. See Utah R. App. P. 55(a).

¶5    Because the amended notice of appeal was filed timely from
the October 30, 2012 order, this court has jurisdiction to consider




20120868‐CA                       2                  2013 UT App 44
                          In re K.K. and K.K.


whether the juvenile court erred by denying Father’s motion for the
State to pay for his transcripts. However, review of the October 30,
2012 order has been rendered moot by Father’s failure to file a
timely petition on appeal in his appeal from the order terminating
his parental rights. A matter is moot when the requested judicial
relief cannot affect the rights of the litigants. See Towner v. Ridgway,
2012 UT App 35, ¶ 6, 272 P.3d 765. Even assuming that we were to
conclude that the juvenile court erred by denying Father’s motion,
it could not affect the termination of his parental rights.

¶6    Accordingly, the appeal from the juvenile court’s
September27, 2012 order terminating Father’s parental rights is
dismissed and we decline to review the order denying his post‐
judgment motion as it is moot.




20120868‐CA                        3                  2013 UT App 44